Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (WO2016138195, rejection using corresponding English document US PN 10,730,790) in view of Chang (US Pub 20140034544). 
Regarding claim 1 and 13: Paulson teaches a coated glass article comprising a glass body having first and second opposite surfaces wherein the first surface is an exterior surface of the body (see abstract, Figures, Col. 21-25) and wherein the surface can comprise side walls and/or bottom of a device containing electrical components (i.e. a container) (see Figures, Col. 4, lines 61-67 bridged to Col 5, line 1-2, Col. 27, lines 16-34). 
	The coating is a damage-resistant coating disposed on the first surface (see abstract, Figures) and can be formed by ALD (see Col. 26, lines 38-46). The coating comprises a plurality of layers (see abstract, Figures, Examples) wherein each layer can have a thickness of 0.5-3nm thick (see Col. 7, lines 24-26 and Col. 8, lines 38-40 for example) and wherein each can have the same composition as another of the plurality of layers (Figures, Col. 4, Col. 14, line 25, Examples). 
	The first and second layers can each have a composition derived from a first precursor and a second precursor with the first precursor being same in each layer and the second precursor being the same in each layer (see Col. 4 and Examples). 
For example, the AlN/AlON in Paulson (see Col. 4, Tables) has a first layer composition AlN made of Al (first precursor) and N (second precursor) and a second layer composition AlON made of Al (first precursor), N (second precursor) and O (third precursor). The AlN/SiAlON in Paulson (Col. 4, Examples) has a first layer composition AlN made of Al (first precursor) and N (second precursor) and a second layer composition SiAlON made of Al (first precursor), N (second precursor), O (third precursor) and Si (fourth precursor). Additionally, Paulson teaches that the first layer can be a metal oxide or metal nitride (i.e. silicon oxide, SiAlN, etc.) (see for example, Col. 7, lines 62-67) which will be made of a metal (first precursor) and either O or N (second precursor) and the second layer can be of the same composition as the first layer (i.e. the second layer will have the same first and second precursors as the first layer) but having a different microstructure (see Col. 8, lines 18-20). 
Paulson fails to teach their coated glass article being a pharmaceutical package or a coated glass vial, however, Paulson does not exclude this either and instead actually teaches that their coated article can be any article that requires some scratch-resistance, abrasion resistance, etc. (see Col. 4, lines 56-58, Col. 27, lines 20-22). 
As Chang clearly suggests that pharmaceutical glass vials desirably have scratch resistance and abrasion resistance (see for example 0080, 0097), it would have been obvious to one having ordinary skill at the time of invention to modify Paulson to include their glass article being a pharmaceutical glass vial to provide scratch resistance and abrasion resistance thereto. 
Regarding claims 2-3 and 4: The coating can comprise a material meeting that claimed (see Col. 4, Examples). 									
Regarding claims 5 and 6: The coating can comprise a total thickness within the range claimed (see Examples). 
Regarding claim 8: A coefficient of friction is not explicitly taught, however, given that the coated glass article meets Applicants’, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 9: The glass body can be borosilicate (see Col. 4, line 18 for example).
Regarding claim 10: The first surface can be only partially coated with the coating (see Col. 27, lines 24-34 and Figures). 
Regarding claim 12: The coated glass article can be a coated glass electronic device (i.e. container) (see Figures Col. 4, lines 61-67 bridged to Col 5, line 1-2, Col. 27, lines 16-34). 
Regarding claims 14-15 and 16: The coated glass article can be chemically strengthened glass having a compressive stress and DOL within the ranges claimed (see Col. 22-24). 
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
	In summary, Applicants argue that the cited art does not teach the invention as amended but this is not persuasive because Paulson does teach the newly added limitation as discussed in the above Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784